Exhibit 10(i)A(17)

 

THIRD AGREEMENT AND CONSENT

RELATING TO TAX DISAFFILIATION AGREEMENT

 

This THIRD AGREEMENT AND CONSENT RELATING TO TAX DISAFFILIATION AGREEMENT is
dated as of October 7, 2005 by and among NATIONAL SERVICE INDUSTRIES, INC.
(“NSI-Del”), a Delaware corporation, NATIONAL SERVICE INDUSTRIES, INC. (“NSI
Enterprises”), a California corporation, (NSI Enterprises and NSI-Del being
jointly refereed to herein as “NSI”), and ACUITY BRANDS, INC. (“Spinco”), a
Delaware corporation.

 

RECITALS

 

A. In connection with the transactions contemplated by the Agreement and Plan of
Distribution (the “Distribution Agreement”), dated November 30, 2001, by and
between NSI-Del and Spinco, NSI-Del, NSI Enterprises, and Spinco entered into
the Tax Disaffiliation Agreement, dated as of November 30, 2001 (the
“Agreement”), to set forth their rights and obligations with respect to taxes.

 

B. The Internal Revenue Service (the “IRS”) has made a written request to
NSI-Del to extend until November 30, 2006 the statute of limitations period for
assessing additional income tax on federal tax returns made by NSI-Del for the
periods ended August 31, 2001 and August 31, 2002 (the “Request for Extension”),
a copy of which has been previously furnished to Spinco.

 

D. Pursuant to Article V of the Agreement, NSI-Del has requested the prior
written consent of Spinco to the Request for Extension.

 

E. The parties hereto are entering into this Third Agreement and Consent
Relating to Tax Disaffiliation Agreement (the “Agreement and Consent”) in order
to evidence their agreement regarding Spinco’s consent to the Request for
Extension.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Spinco hereby consents to the Request for Extension.

 

2. In the event the IRS audits the federal tax return filed by NSI-Del for the
taxable year ended August 31, 2001 and/or the taxable year ended August 31,
2002, NSI agrees that it will pay 100% of the reasonable costs incurred by
Spinco in responding to such audits and defending the positions taken in such
returns, including, without limitation, the reasonable costs of all accounting
firms and law firms retained to locate, collect, and submit documents and
otherwise respond to the audits or to represent Spinco in any presentation,
hearing, or proceeding related to such returns (the “Spinco Audit Costs”), up to
a maximum of $100,000. NSI further agrees to pay one-half of the Spinco Audit
Costs in excess of $100,000, provided, however, that NSI’s total share of the
Spinco Audit Costs will not exceed $200,000. Except for this cost-sharing
arrangement,



--------------------------------------------------------------------------------

the rights and responsibilities of the parties remain as set forth in the
Agreement, including, without limitation, the cost allocation and payment
obligations set forth in Section 3.01(b) of the Agreement with respect to the
contest of any denial of any claim for refund.

 

3. The Agreement shall be read together and shall have the same force and effect
as if the provisions of the Agreement and the Agreement and Consent were
contained in one document. This Agreement and Consent constitutes the entire
agreement of the parties hereto and supersedes all other prior agreements,
written or oral, between the parties with respect to the subject matter hereof.
The Agreement shall remain in full force and effect in accordance with its
terms. Capitalized terms used but not defined in the Agreement and Consent shall
have the meanings ascribed to them in the Agreement.

 

4. The Agreement and Consent may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

– 2 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and
Consent as of the day and year first above written.

 

ACUITY BRANDS, INC.,

a Delaware corporation

By:

 

/s/ Vernon J. Nagel

   

Chief Executive Officer

Witness: 

 

/s/ Kenyon W. Murphy

   

Senior Vice President and General Counsel

NATIONAL SERVICE INDUSTRIES, INC.,

a Delaware corporation

By:

 

/s/ Carol E. Morgan

   

President

Witness: 

 

/s/ K. Gene Laminack

   

Chief Financial Officer

NATIONAL SERVICE INDUSTRIES, INC.,

a California corporation

By:

 

/s/ Carol E. Morgan

   

President

Witness: 

 

/s/ K. Gene Laminack

   

Chief Financial Officer

 

– 3 –